              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        CHARLOTTE DIVISION
                  CIVIL CASE NO. 3:17-cv-00485-MR


DANNY R. HEMBREE, JR.,          )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
FNU BRANCH, et al.,             )                       ORDER
                                )
              Defendants.       )
_______________________________ )

      THIS MATTER is before the Court sua sponte.

      On August 4, 2020, the Court entered an Order granting the motion of

the Plaintiff, who is a prisoner of the State of North Carolina proceeding in

this matter pro se, and allowing for the issuance of a subpoena to the facility

where the Plaintiff is housed for the production of his medical records for trial.

[Doc. 120]. The Clerk prepared a subpoena for service and attached it to

the Court’s Order. [Doc. 120-1].

      Upon further review, the subpoena attached to the Court’s previous

Order [Doc. 120-1] shall be amended to reflect that the production of the

requested documents shall be made at the U.S. District Court Clerk’s Office

on September 21, 2020 at 9:00 a.m. In lieu of a personal appearance, the




        Case 3:17-cv-00485-MR Document 121 Filed 08/10/20 Page 1 of 3
custodian of the requested records may produce the records in accordance

with this Court’s Local Civil Rule 45.1(b), which provides as follows:

      Custodians of Medical Records. Where a subpoena commands
      the custodian of medical records to appear for the sole purpose
      of producing certain records in their custody, the custodian
      subpoenaed may, in lieu of a personal appearance, tender to the
      Clerk of Court, by certified mail or personal delivery, certified
      copies of the records requested, on or before the time specified
      in the subpoena, together with a copy of the subpoena and an
      affidavit by the custodian testifying to the identity and authenticity
      of the records, that they are true and correct copies, and as
      appropriate, that the records were made and kept in the regular
      course of business at or near the time of the acts, conditions, or
      events recorded, and that they were made by persons having
      knowledge of the information set forth; or if no such records are
      in their custody, an affidavit to that effect. When the copies of
      medical records are personally delivered, a receipt shall be
      obtained from the person receiving the records.

LCvR 45.1(b). An amended subpoena is attached to this Order.

      In light of the Court’s Order granting the issuance of the subpoena, the

Court will further direct the United States Marshal Service to serve the

subpoena in accordance with Rule 45 of the Federal Rules of Civil

Procedure.

      IT IS, THEREFORE, ORDERED that the subpoena previously issued

[Doc. 120-1] is hereby AMENDED in accordance with this Order.

      IT IS FURTHER ORDERED that the United States Marshals Service

is respectfully instructed to serve the amended subpoena on Marshall Pike,



                                        2

       Case 3:17-cv-00485-MR Document 121 Filed 08/10/20 Page 2 of 3
Harnett C.I.’s Associate Warden, in accordance with Rule 45 of the Federal

Rules of Civil Procedure.



     IT IS SO ORDERED.
                            Signed: August 10, 2020




                                         3

       Case 3:17-cv-00485-MR Document 121 Filed 08/10/20 Page 3 of 3
